Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments date 11/3/21, Applicant amended claims 1-3, 7-10, and 15-20, canceled no claims, and added no new claims.  Claims 1-20 are presented for examination.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for intelligently ranking search results: accessing a plurality of properties associated with each of the plurality of documents, the plurality of properties including a user category associated with the at least one each of the plurality of documents; wherein the user category associated with each of the plurality of documents is determined by: collecting data associated with a plurality of activities performed on a document by a user within a given time period, analyzing the plurality of activities to identify which of a plurality of user categories the plurality of activities is associated with, and designating the identified user category as the user category associated with the document for the given time period.  Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art for intelligently ranking search results.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Responses to Applicant’s Remarks
	Regarding objections to claims 3, 4,10, and 17  for antecedent basis of “one or more relevant activities performed on the at least one of the plurality of documents,” in view of amendments in claims 3, 10, and 17 reciting “wherein the plurality of properties includes the level of activity associated with each of the plurality of documents,” these objections are withdrawn.  Regarding objection to claim 7 for antecedent basis of “a user ID associated with the user category,” in view of amendments reciting “wherein the user category associated with each of the plurality of documents includes the session time associated with the user category and the session duration associated with the user category,” this objection is withdrawn.  Regarding rejections of claims 15-20 under 35 U.S.C. 101 for reciting non-statutory subject matter, in view of amendments in claims 15-20 reciting “a non-transitory computer readable storage media,” these rejections are withdrawn.  Regarding rejections of claims 1-20 under 35 U.S.C. 102 by Taylor, Applicant’s amendments overcome Taylor’s teachings, in particular collecting data associated with a plurality of activities performed on a document within a given time period and designating the identified user category as associated to a user activity from a plurality of user activities.  Examiner conducted another search of the prior art and did not find any references that taught the claimed invention, hence the Notice of Allowability issued here.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        6/9/22